Exhibit 10.6
*** Text Omitted and Filed Separately
Confidential Treatment Requested
Under 17 C.F.R. §§ 200.80(b)(4)
and 240.24b-2




AMENDMENT NO. 1 TO
CONTRIBUTION AGREEMENT


THIS AMENDMENT NO. 1 TO CONTRIBUTION AGREEMENT (this “Amendment”) is made as of
June 30, 2017 by and among Celularity Inc., a Delaware corporation (the
“Celularity”) and TNK Therapeutics, Inc., a Delaware corporation (“TNK”).


RECITALS


A.    Celularity, TNK and Sorrento Therapeutics, Inc., a Delaware corporation
have previously entered into that certain Contribution Agreement, dated June 12,
2017 (the “Contribution Agreement”).


B.    Pursuant to Section 11.2 of the Contribution Agreement, the Contribution
Agreement may be amended upon the written consent of Celularity and TNK.


D.    Borrower and Lender now desire to amend the Contribution Agreement as set
forth herein.


NOW THEREFORE, in consideration of the foregoing recitals and the mutual
agreements contained herein, the parties hereto, intending to be legally bound,
hereby agree as follows:


1.Definitions; Construction. Capitalized terms not otherwise defined herein
shall have the meanings set forth in the Contribution Agreement. References in
the Contribution Agreement to “this Agreement” (and indirect references such as
“hereunder”, “hereby”, “herein” and “hereof”) shall be deemed to be references
to the Contribution Agreement as amended hereby.


2.Amendment to Definition of “Celularity Shares”. The definition of “Celularity
Shares” set forth in Article I of the Contribution Agreement is hereby amended
and restated to read as follows:


“Celularity Shares” means that number of shares of Celularity’s Series A
Preferred Stock equal to 25.0% of Celularity’s outstanding shares of capital
stock on the Closing Date, calculated on a fully-diluted basis after giving
effect to (i) the issuance of such shares of Celularity’s Series A Preferred
Stock to TNK and assuming full exercise of all outstanding options, warrants and
other rights to purchase capital stock of Celularity and full conversion of all
securities convertible into capital stock of Celularity and including all shares
reserved or authorized for issuance under Celularity’s equity or other plans,
(ii) the issuance of Celularity securities pursuant to the Merger Agreement,
(iii) the issuance of Celularity securities pursuant to the Financing, (iv) the
issuance of any Celularity securities pursuant to the […***…] Acquisition, and
(v) the issuance of Celularity securities to […***…] pursuant to a License
Agreement to be entered


* Confidential Treatment Requested



--------------------------------------------------------------------------------




into by and between […***…] and Celularity in connection with the closing of the
Financing.
3.Amendment to Definition of “Financing”. The definition of “Financing” set
forth in Article I of the Contribution Agreement is hereby amended and restated
to read as follows:


“Financing” means the issuance and sale of Series A Preferred Stock in one or
more capital-raising transactions (including the conversion of outstanding
indebtedness other than the Sorrento Note), which results in gross cash proceeds
to Celularity of not less than $[…***…].
     
4.Miscellaneous. Except as specifically set forth herein, all of the terms and
provisions of the Contribution Agreement shall remain unchanged, unmodified and
in full force and effect, and the Contribution Agreement shall be read together
with and construed with this Amendment. This Amendment may be executed in any
number of counterparts, all of which when taken together shall constitute one
and the same amendatory instrument and any of the parties hereto may executed
this Amendment by signing one counterpart. Any signature page delivered by
facsimile or e-mail transmission of images in Adobe PDF or similar format shall
be binding to the same extent as an original signature page.


[Signature Page Follows]






* Confidential Treatment Requested



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have executed this Amendment No. 1 to
Contribution Agreement as of the date first written above.






CELULARITY:


 
TNK:
Celularity, Inc.


By: /s/ Robert Hariri             
Name: Robert Hariri 
Its: Chief Executive Officer
 
TNK Therapeutics, Inc.


By: /s/ Henry Ji, Ph.D.          
Name: Henry Ji, Ph.D.  
Its: Chief Executive Officer









[SIGNATURE PAGE TO AMENDMENT NO. 1 TO CONTRIBUTION AGREEMENT]

